         Case 20-02590-5-SWH                                  Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58                            Page 1 of 6

                                                                      UNITED STATES BANKRUPTCY COURT
                                                                     EASTERN DISTRICT OF NORTH CAROLINA
                                                                             Wilmington DIVISION

 Fill in this information to identify your case:
 Debtor 1               Gary Neal King
                              First Name            Middle Name                 Last Name
 Debtor 2
 (Spouse, if filing)          First Name            Middle Name                 Last Name

                                                                                                                         Check if this is an amended plan, and
                                                                                                                          list below the sections of the plan that
                                                                                                                          have been changed.

 Case number:                 20-02590-5
 (If known)




                                                                            CHAPTER 13 PLAN

 Part 1:       Notices

Definitions:               Definitions of several terms used in this Plan appear online at https://www.nceb.uscourts.gov/local-forms under the heading
                           “Chapter 13 Plan Definitions.” These definitions also are published in the Administrative Guide to Practice and Procedure for the
                           United States Bankruptcy Court for the Eastern District of North Carolina.

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be
                           confirmable.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if the plan is confirmed.
                           You should read this plan carefully and discuss it with your attorney if you have an attorney in this bankruptcy case. If you do
                           not have an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the United States
                           Bankruptcy Court for the Eastern District of North Carolina (“Court”). The Court may confirm this plan without further
                           notice if no objection to confirmation is filed. In addition, you may need to file a timely proof of claim in order to be paid
                           under any confirmed plan.

                           Only allowed claims will receive a distribution from the Trustee, and all payments made to creditors by the Trustee shall be made
                           in accordance with the Trustee’s customary distribution process. When required, pre-confirmation adequate protection payments
                           shall be paid in accordance with Local Rule 3070-1(c). Unless otherwise ordered by the Court, creditors not entitled to adequate
                           protection payment will receive no disbursements from the Trustee until after the plan is confirmed.

                           The following matters may be of particular importance to you. Debtors must check one box on each line of §§ 1.1, 1.2, and 1.3,
                           below, to state whether or not the plan includes provisions related to each item listed. If an item is checked “Not Included,” or
                           if neither box is checked, or if both boxes are checked, the provision will not be effective, even if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.3, which may result in a            Included                  Not Included
              secured claim being treated as only partially secured or wholly unsecured. This could
              result in the secured creditor receiving only partial payment, or no payment
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set            Included                  Not Included
              out in Section 3.5.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                  Not Included

 Part 2: Plan Payments and Length of Plan
2.1 The Debtor(s) shall make regular payments to the Trustee as follows:
      $ 1,567.00 per Month for 2 months
      $ 1,633.00 per Month for 58 months

       (Insert additional line(s), if needed.)


                                                                                    E.D.N.C. Local Form 113A (9.1.2019)                      Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
         Case 20-02590-5-SWH                                  Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58                  Page 2 of 6

 Debtor                Gary Neal King                                                         Case number        20-02590-5

2.2 Additional payments. (Check one.)
     None. (If “None” is checked, the rest of this section need not be completed.)
     Debtor will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source, estimated
          amount, and date of each anticipated payment. (Insert additional rows, if needed.)
          The debtor will make additional payments as needed, based on and up to the disposable income test, in order to
          provide 100% for unsecured creditors

2.3 The total amount of estimated payments to the Trustee is $               97,848.00   .

2.4 Adjustments to the Payment Schedule/Base Plan (Check one).

               None.

               Confirmation of this plan shall not prevent an adjustment to the plan payment schedule or plan base. The Trustee or the Debtor(s)
                may seek to modify the plan payment schedule and/or plan base within 60 days after the governmental bar date to accommodate secured
                or priority claims treated in Parts 3 or 4 of this Plan. This provision shall not preclude the Debtor or the Trustee from opposing
                modification after confirmation on any other basis.

2.5 Applicable Commitment Period, Projected Disposable Income, and “Liquidation Test.”
    The Applicable Commitment Period of the Debtor(s) is 60 months, and the projected disposable income of the Debtor(s), as referenced in 11
    U.S.C. § 1325(b)(1)(B), is $ 2,161.99 per month. The chapter 7 “liquidation value” of the estate of the Debtor(s), as referenced in 11
    U.S.C. § 1325(a)(4), refers to the amount that is estimates to be paid to holders of non-priority unsecured claims. In this case, this amount is
    $ 1,656.07

 Part 3:      Treatment of Secured Claims

3.1 Lien Retention.
    The holder of each allowed secured claim provided for below will retain the lien on the property interest of the Debtor(s) or the estate until the
    earlier of:
         (a) payment of the underlying debt determined under nonbankruptcy law, or
         (b) discharge of the Debtor(s) under 11 U.S.C. § 1328.

3.2 Maintenance of Payments and Cure of Default (if any) (Check one.)
     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
     The current contractual installment payments will be maintained on the secured claims listed below, with any changes required by the
        applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the Trustee
        (“Conduit”) or directly by the Debtor(s), as specified below. Any arrearage listed for a claim below will be paid in full through
        disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the Court, the amounts listed on a proof
        of claim filed before the filing deadline under Bankruptcy Rule 3002(c) will control over any contrary amounts listed below as to the
        current installment payment and arrearage. In the absence of a timely filed proof of claim, the amounts stated below are controlling as to
        the current installment payment and arrearage. If relief from the automatic stay is ordered as to any item of collateral listed in this
        paragraph, then, unless otherwise ordered by the Court, all payments under this paragraph as to that collateral will cease, and all secured
        claims based on that collateral will no longer be paid by the plan.

 Creditor Name                               Collateral                          Current Installment        Arrears Owed                Interest Rate
                                                                                 Payment                    (if any)                    on Arrearage
                                                                                 (including escrow)                                     (if appliable)
 Rushmore Loan                               117 Williams Taylor Creek Rd                           $777.14           $34,971.30        0.00%
 Management Services                         Teachey, NC 28464 Duplin                To be disbursed by:
                                             County                               Trustee
                                             PIN: 238800302313                    Debtor(s)
                                   Tax value less 10% liquidation
                                   Owned jointly with non-filing
                                   spouse, one-half value shown.
      Insert additional claims as needed.

  Other. (Check all that apply, and explain.) The Debtor(s):
   (a)  do intend to seek a mortgage modification with respect to the following loan(s) listed above:


      (b)         do not intend to seek mortgage modification with respect to the following loan(s) listed above;

                                                                             E.D.N.C. Local Form 113A (9.1.2019)                   Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
         Case 20-02590-5-SWH                                  Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58                     Page 3 of 6

 Debtor                Gary Neal King                                                          Case number      20-02590-5


      (c)         intend to:

3.3 Request for Valuation of Security and Modification of Undersecured Claims. (Check one)

             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Claims Excluded from 11 U.S.C. § 506(a). (check one)

             None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Avoidance of Judicial Liens or Nonpossessory, Nonpurchase-Money Security Interests.
    (Check one)

             None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6 Surrender of Collateral. (Check one.)
      None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.
 Part 4: Treatment of Fees and Priority Claims
4.1 General Treatment: Unless otherwise indicated in this Part or in Part 8, Nonstandard Plan Provisions, the Trustee’s fees and all allowed
     priority claims, will be paid in full without interest through Trustee disbursements under the plan.

4.2 Trustee’s Fees: Trustee’s fees are governed by statute and orders entered by the Court and may change during the course of the case. The
    Trustee’s fees are estimated to be 6.50 % of amounts disbursed by the Trustee under the plan and are estimated to total $ 6,360.42                  .

4.3 Debtor’s Attorney’s Fees. (Check one, below, as appropriate.)
          Debtor(s)’ attorney has agreed to accept as a base fee $ 6,500.00 , of which $ 1,500.00                     was paid prior to filing. The
              Debtor(s)' attorney requests that the balance of $ 5,000.00 be paid through the plan.

               The Debtor(s)' attorney intends to apply or has applied to the Court for compensation for services on a “time and expense” basis, as
                     provided in Local Rule 2016-1(a)(7). The attorney estimates that the total amount of compensation that will be sought is $     , of
                     which $      was paid prior to filing. The Debtor(s)' attorney requests that the estimated balance of $    be paid through the plan.

4.4 Domestic Support Obligations ("DSO's"). (Check all that apply.)

             None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Priority Claims Other than Attorney’s Fees and Those Treated in Section 4.4
            None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
            Section 507(a) priority claims, other than attorney’s fees and domestic support obligations are estimated to be as follows:

  Creditor Name                                                       Claim for:                                       Est. Claim Amt.
  Duplin County Tax Office                                            Taxes and certain other debts                    $0.00
  Internal Revenue Service                                            Taxes and certain other debts                    $3,362.00
  NC Department of Revenue                                            Taxes and certain other debts                    $27.23


 Part 5: Unsecured Non-priority Claims
5.1 General Treatment. After confirmation of a plan, holders of allowed, non-priority unsecured claims that are not specially classified in § 5.2
     below, will receive a pro rata distribution with other holders of allowed, non- priority unsecured claims from the higher of either the disposable
     income of the Debtor(s) over the applicable commitment period or liquidation test (see paragraph 2.5). Payments will commence after payment
     to the holders of allowed secured, arrearage, unsecured priority, administrative, specially classified unsecured claims, and the Trustee’s fees.

      Except as may be required by the “disposable income” or “liquidation” tests, or as may otherwise be specifically set forth in this Plan, no
      specific distribution to general unsecured creditors is guaranteed under this Plan, and the distribution to such creditors may change depending on
      the valuation of secured claims (including arrears) and/or the amounts which will be paid to holders of priority unsecured claims under this Plan,
      both of which may differ from the treatment set forth in Parts 3 and 4 of this Plan based on claims filed by secured and priority creditors, or
      based on further orders of the Court.

5.2 Co-Debtor and Other Specially Classified Unsecured Claims. (Check one.)
                                                                              E.D.N.C. Local Form 113A (9.1.2019)                    Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case 20-02590-5-SWH                                  Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58                    Page 4 of 6

 Debtor                Gary Neal King                                                              Case number   20-02590-5

             None. If “None” is checked, the rest of Part 5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are to be treated as specified. All other executory
      contracts and unexpired leases are rejected. Allowed claims arising from the rejection of executory contracts or
      unexpired leases shall be treated as unsecured non-priority claims under Part 5 of this Plan, unless otherwise
      ordered by the Court. (Check one.)
             None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.



 Part 7:      Miscellaneous Provisions

7.1 Vesting of Property of the Bankruptcy Estate: (Check one.)
    Property of the estate will vest in the Debtor(s) upon:
     plan confirmation.
     discharge
     other:

7.2 Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the Court, regardless of when property
    of the estate vests in the Debtor(s), property not surrendered or delivered to the Trustee (such as payments made to the Trustee under the Plan)
    shall remain in the possession and control of the Debtor(s), and the Trustee shall have no liability arising out of, from, or related to such property
    or its retention or use by the Debtor(s). The use of property by the Debtor(s) remains subject to the requirements of 11 U.S.C. Â§ 363, all other
    provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

7.3 Rights of the Debtor(s) and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the right of the Debtor(s) or Trustee to
    object to any claim.

7.4 Rights of the Debtor(s) and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan shall not prejudice any rights the
    Trustee or Debtor(s) may have to bring actions to avoid liens, or to avoid and recover transfers, under applicable law.

 Part 8:      Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions.

                         None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


 Part 9:      Signatures

9.1        Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for
Debtor(s), if any, must sign below.

 X      /s/ Gary Neal King                                                    X
        Gary Neal King                                                               Signature of Debtor 2
        Signature of Debtor 1

        Executed on           September 10, 2020                                     Executed on


By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this Chapter 13 plan are identical
to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 8.

 X      /s/ Christopher T. Vonderau                                           Date     September 10, 2020
        Christopher T. Vonderau NC25019                                                        MM/DD/YYYY
        Signature of Attorney for Debtor(s)



                                                                             E.D.N.C. Local Form 113A (9.1.2019)                    Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 20-02590-5-SWH                                  Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58               Page 5 of 6

 Debtor                Gary Neal King                                                         Case number      20-02590-5

If this document is also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions
included in Part 8.




                                                                             E.D.N.C. Local Form 113A (9.1.2019)                Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
Case 20-02590-5-SWH        Doc 14 Filed 09/14/20 Entered 09/14/20 09:28:58              Page 6 of 6




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              WILMINGTON DIVISION

    IN RE:                                             CASE NUMBER: 20--02590-5-SWH
    GARY NEAL KING
           DEBTOR                                       CHAPTER 13


                                 CERTIFICATE OF SERVICE


           The undersigned hereby certifies under penalty of perjury that he/she is over
    eighteen (18) years of age and that the

                               AMENDED CHAPTER 13 PLAN

    in the above captioned case was this day served upon the below named persons as
    follows: by mailing, postage prepaid, first class mail, or by certified mail, return receipt
    requested if indicated below, or by electronic service through CM/ECF as indicated
    below, of a copy of such instrument to each person(s), parties, and/or counsel at the
    addresses shown below:

    Gary Neal King
    117 Williams Taylor Creek Rd.
    Teachey, NC 28464

    Joseph Bledsoe, III                   Jennifer K. Brown
    Chapter 13 Trustee                    Attorney for Rushmore Loan Management Services
    Served via CM/ECF                     Served via CM/ECF


    Dated: September 10, 2020
                                                  The Law Offices of Chris Vonderau, PLLC
                                                  /s/ Chris Vonderau
                                                  Chris Vonderau
                                                  NC State Bar No. 25019
                                                  4022 Shipyard Blvd.
                                                  Wilmington, NC 28403
                                                   Phone 910-202-3110
                                                  NcLaw98@gmail.com
                                                  Attorney for Debtor
